The defendants The Historical Society of the Town of Greenwich, Incorporated, and Anita de Lessups Keefe’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 28 (AC 10431), is granted, limited to the following question:
“In acting on a subdivision proposal that conforms to applicable zoning regulations, may a planning and zoning commission take into account the fact that the property is located in a historic district and that the development of the property may be inconsistent with historic preservation of the district?”